Order unanimously modified to provide that the matter shall be remitted to the Commis*873sioner of Motor Vehicles for further proceedings in accordance with the memorandum. Memorandum: In August, 1959, appellant revoked petitioner’s driver’s license upon the ground that evidence had been received that petitioner had operated a described vehicle which was not covered by financial security. It appears that petitioner had obtained evidence of financial security from a recognized insurer. The latter subsequently claimed that evidence of the issuance thereof had been furnished by an unauthorized representative. In October, 1959, this proceeding was commenced and in December, 1959, an order was made annulling the determination of appellant and directing the return of petitioner’s license. Nearly a year passed before the appeal was presented to this court. We are not advised whether the license has been restored pursuant to such order and, if so, whether or not proof of financial security has been submitted to appellant. In view of the long delay in presenting this appeal and in the exercise of a proper discretion we conclude that the matter should be remitted to the Commissioner for re-examination in the light of such additional facts as may be in his possession or may be presented to him. We pass upon no other question. (Appeal from order of Oswego Special Term annulling an order of the Commissioner of Motor Vehicles which had revoked petitioner’s driver license and directing its return to petitioner.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.